[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION AMENDING THE RULING ON MOTION FOR MODIFICATION (129)
Although the plaintiff obtained a citation for service of the motion on the defendant, no return of service was appended to the original papers when returned to court. Since the plaintiff sought a modification retroactive to the date of service of notice on the defendant pursuant to § 46b-86 (a), the court, in its opinion, stated it would consider such request if proper proof of service was submitted.
The plaintiff has now provided the return of service via her motion (133).
The court finds that the plaintiff has shown her compliance with the statute cited above.
The court further finds that the defendant's objection (134) concerning the date of mailing of motion (133) to be without merit for a separate motion regarding retroactivity was not necessary. The defendant's reading of Practice Book § 123 would require the counsel to go to the mail box, post the copy, then certify the original, and then mail or carry the original to court. The defendant's Exhibit #1, the envelope, shows the postage meter stamp reading March 17, 1997 and the cancellation dated the same day. The motion certification is dated March 14, 1997. Since the purpose of the Practice Book §§ 120 et seq. is to provide notice which the defendant received, compliance is complete. Jurisdiction is not affected. The defendant's objection is overruled.
Ordered, the new order shall be effective on December 30, 1996 with the initial payment due on that day. The defendant is allowed until May 30, 1997 to pay the arrears created by this retroactivity.
HARRIGAN, J. CT Page 4424